       Case 2:19-cv-00098-MHT-JTA Document 36-1 Filed 08/07/19 Page 1 of 1




Lauren X. Topelsohn, Esq.
Direct Dial: 973.243.7909
Email: ltopelsohn@lawfirm.ms

August 7, 2019


Via ECF
Hon. Myron H. Thompson
U.S. District Court, Middle District of Alabama
Frank M. Johnson Jr. U.S. Courthouse Complex
1 Church Street, Courtroom 2FMJ
Montgomery, AL 36104

                         Re: McInnes v. The Southern Poverty Law Center, Inc.
                             2:19 cv 00098 (MHT)(GMB)

Dear Judge Thompson:

               This firm represents plaintiff Gavin McInnes (“Plaintiff”). We write to apprise
the Court of a decision issued on August 6, 2019 by the Second Circuit Court of Appeals that
bears on the arguments raised by defendant The Southern Poverty Center, Inc. (“Defendant”) in
its pending Fed. R. Civ. P. 12(b)(6) motion filed on April 6, 2019 [ECF 17].

                Specifically, in Palin v. New York Times Co., No. 17-3801-CV, 2019 WL
3558545 (2d Cir. Aug. 6, 2019) (copy attached), the Second Circuit vacated the District Court’s
dismissal of the Complaint based on New York’s law of defamation, which Defendant contends
applies in the instant action. In doing so, the Appellate Court addressed three (3) of the identical
arguments Defendant relies on here.

                  We thank the Court for its consideration.

                                                                     Respectfully submitted,

                                                                     /s/ Lauren X. Topelsohn
                                                                     Lauren X. Topelsohn
LXT/bs/via ECF
cc:   Shannon Holliday, Esq.
      Robert D. Segall, Esq.
      Benjamin W. Maxymuk, Esq.




4813-2400-9119, v. 2
